Citation Nr: 1028638	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  00-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to September 
1980 in the U.S. Marine Corps as a wireman and ammunitions 
technician; in service, he also completed security guard school.  
He was born in 1951.

The Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, originally denied the Veteran's claim for 
service connection for PTSD in April 1994; a timely appeal was 
not filed, and that decision became final.  The RO with current 
jurisdiction is Phoenix, Arizona.

The Veteran endeavored to reopen his claim in 1999, and it is 
from the action taken by the RO in December 1999, which denied 
reopening of the claim, that this appeal was brought to the Board 
of Veterans' Appeals (Board).

During the course of the current appeal, the Veteran has 
withdrawn the issue of entitlement to service connection for 
degenerative arthritis of the dorsolumbar spine.  Also during the 
course of the current appeal, the appellant has been found to be 
entitled to both VA non-service-connected disability pension 
benefits and Social Security Administration (SSA) disability 
benefits. 

The Veteran provided testimony before the undersigned Veterans 
Law Judge at a Travel Board hearing at the RO in January 2007; a 
transcript (Tr.) is of record. 

In a decision in August 2007, the Board found that new and 
material evidence had been submitted to reopen the Veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).  The Board remanded the case for 
substantive adjudication on the merits after stated development.  

In March 2010, the Board sent the case out for a medical expert 
opinion; that opinion, dated in April 2010, is now in the file.



FINDING OF FACT

The overall evidence in this case, including a medical expert 
opinion, is in relative equipoise as to whether the Veteran has a 
psychiatric disorder, including PTSD and depression, which is a 
result of service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired 
psychiatric disorder, to include PTSD and depression, was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1137, 1153, 5013(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Given the 
fully favorable decision contained herein, the Board finds that 
any defect in the notice or assistance provided to the Veteran 
constitutes harmless error.

II.  Pertinent Criteria

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111. Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
pre-existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service).  The Board notes that the 
language of the aforementioned regulation at 38 C.F.R. § 3.304(b) 
(2004) was amended during the pendency of this claim and appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) 
(now codified at 38 C.F.R. § 3.304(b) (2009)).  The amended 
regulation requires that VA, rather than the claimant, bear the 
burden of proving that the disability at issue pre-existed entry 
into service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases or 
injuries within the meaning of the applicable legislation and are 
not subject to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has further 
noted that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).

With respect to the second element, if the evidence shows that 
the Veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the Veteran engaged 
in combat but the claimed stressor is not related to such combat, 
there must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements for 
service connection for PTSD, it warrants preliminary discussion 
that the evidentiary record does not substantiate the reasonable 
likelihood of a current medical diagnosis of PTSD, and the 
Veteran has not provided any corroborative data so that any 
alleged in-service stressors could be researched.  Thus, whether 
PTSD has been objectively found to be etiologically linked with 
one or more confirmed stressors becomes hypothetical.  See 38 
C.F.R. § 3.304(f).

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended 
by the Secretary of Veterans Affairs, in order to liberalize the 
requirement of verification or corroboration of a veteran's 
claimed in-service stressor events in a PTSD claim.  38 C.F.R. 
§ 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 
2010).  The amendment to the regulation is effective, in 
pertinent part, for all claims pending at the Board on July 13, 
2010.

III.  Factual Background and Analysis

As noted in the prior Board action, a review of the post-service 
clinical information shows a number of psychiatric diagnoses.  
Since the mid-1980's, the Veteran has been seen for major 
depression, anxiety, bipolar disorder, and personality disorders.  

One mental health counselor has suggested that he is experiencing 
PTSD which pre-existed service but was aggravated therein; 
however, the documentation of that diagnosis was not previously 
confirmed.  In recent clinical observations, the Veteran has had 
repeated suicidal ideation, significant anger and depression, and 
recurrent auditory and visual hallucinations.

The Veteran has testified that he now has recurring nightmares 
and recollections of the stressful incidents.  Tr. at 8.  
(Clinical reports confirm that he has worse problems on the 
annual anniversaries of some of these alleged incidents, as 
documented in the files).  He has testified that the recent death 
of his fiancée put him into greater depression, with restlessness 
and anxiety; and that he had not had recent treatment in three 
years since he moved to Arizona.  Tr. at 8.  

Pursuant to the Board's remand, additional clinical records, 
including from private sources and SSA, have been obtained.  

The Board also remanded the case so that the Veteran could be 
given a psychiatric examination to determine the exact nature, 
extent, and etiology of all current psychiatric disabilities.  
Specifically, the examiner was to address the following: (1) If 
PTSD is diagnosed, an opinion should be rendered as to whether it 
is at least as likely as not (i.e., to at least a 50-50 degree of 
probability) that this disorder is causally related to stressor 
events in service, or whether such a causal relationship to 
service is unlikely (i.e., less than a 50-50 probability); (2) If 
another psychiatric disorder is diagnosed, an opinion should be 
rendered as to whether it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that such disorder was 
first manifested in service, or whether in-service onset is 
unlikely (i.e., less than a 50-50 probability); (3) If it is 
determined that the Veteran had psychiatric problems before 
service, these should be characterized and a determination made 
as to whether anything in service changed the pre-existing 
pathology, and if so, in what manner, i.e., was it aggravated 
(permanently increased in severity) in service?

The written VA psychologist's response is of record, dated in 
April 2009.  The examiner reviewed all of the aggregate evidence, 
and so stated.  The examiner reported in detail the Veteran's 
history of personal, societal, and other circumstances, and his 
mental health problems before, during, and after service.  The 
Veteran reported that he had been hospitalized 15-20 times, 
mostly for alcohol problems, and others for physical injuries 
including a collapsed lung sustained in a fight, an automobile 
accident, a motorcycle accident, a foot laceration, and an 
episode when he thought he was having a heart attack but it 
turned out to be an anxiety attack. 

In addition, he described his penal/incarceration history in 
detail, reporting over 70 arrests and incarcerations (once in 
prison for a year), most due to alcohol intoxication.  He said 
that he was currently working on a ranch, as a care provider for 
troubled youth.

In discussing the Veteran's mental health situation, the 
psychologist opined that his original stressor was the death of 
his younger sister when he was six years of age and she was two.  
He said she died of crib death, but the event was particularly 
traumatic for him because he had accidentally fallen while 
holding her several days before, they both had struck their heads 
in the fall, and he always worried thereafter that that event had 
caused her death.  He had begun having legal trouble and engaging 
in substance abuse, including marijuana, at 14 years of age.  
During high school, he had witnessed the death of a friend in a 
drag race after class.  The examiner said the Veteran had again 
been re-traumatized by his experience in the military, and again 
re-traumatized by his experiences in prisons, jails, etc. 

The examiner diagnosed the Veteran's mental health problems, all 
under Axis I, as: severe chronic PTSD; major depression, 
recurrent; alcohol dependence, if any, remission for two years.  
She then opined:

It is unlikely that the patient's military service 
caused his PTSD but it is more likely than not that 
his PTSD was permanently aggravated by his 
experiences in the military.

The psychologist further opined that in addition to PTSD, the 
Veteran also suffers from depression and alcohol dependence, each 
of which exacerbates his PTSD and is exacerbated by the PTSD.  

As for his alcohol dependence, the psychologist opined:

[I]t is more likely than not (greater than 50% 
chance) that this disorder began in his adolescence . 
. . and was exacerbated and reinforced but not caused 
by or permanently aggravated by his experience in the 
military as well as his further experiences in the 
criminal justice system. 

The psychologist said the Veteran also suffers from an antisocial 
personality disorder, which has provided the overreaching 
framework for all aspects of his experiences.  Thus, the listed 
Axis II diagnosis is the personality disorder.  The assigned 
Global Assessment of Functioning (GAF) score was 48.  The 
examiner felt that it would be speculative to determine the 
percentage to which his several diagnoses contribute to his 
overall level of functioning.  However, with regard to his 
depression, the examiner opined that it is more likely than not 
that his depression was exacerbated by, but not caused by or 
permanently aggravated by, his military experience.




In an effort to obtain further clarification, in March 2010 the 
Board sent the case out for an independent medical expert opinion 
from the Veterans Health Administration.  The Board asked three 
basic questions: 

(1)  Does the Veteran have PTSD and if so what is the 
likelihood that it is causally related to service 
stressors? 

(2)  Is another mental disorder present and if so is 
it related to military service?

(3)  If the Veteran had psychiatric problems prior to 
service were they aggravated by service?

The expert cited evidence of record, and provided an opinion, 
dated in April 2010, which is now of record.  

In essence, in response to PTSD question (1), the expert 
concluded that:

in my opinion he had a sufficient military 
stressor and has PTSD that is at least as likely 
as not causally related to military service.  
(Emphasis added.)

With regard to question (2), the expert concluded that the 
Veteran has a mixed Cluster-B Personality Disorder, and further 
opined that:

this disorder develops in childhood and 
adolescence and therefore is unrelated to 
military service.  I believe it is more likely 
than not that the trauma in military service 
aggravated this pre-existing condition.  
(Emphasis added.)



And finally, with regard to question (3), the reviewer opined 
that the Veteran also appears to have a Schizoaffective Disorder, 
Bipolar Type, and said:

It is more likely than not that this component to his 
mental disorder picture is unrelated to military 
service and is not a pre-existing condition subject to 
aggravation by PTSD incurred in the military.  

Thus, in sum, the expert opined that it is more likely than not 
that the Veteran has military-related PTSD, pre-existing 
personality disorder and alcohol dependence aggravated by 
military service, and schizoaffective disorder unrelated to 
military service.  Noting that he is not a physician who assigns 
ratings, the reviewer nonetheless provided an estimate as to the 
relative percentages of disability attributable to each of the 
mental health disorders now present, stating:.

Taking all this into account, I believe a case can be 
made for an overall disability rating causally-related 
to or aggravated by military service in the range of 
20-25%.  

In assessing the Veteran's claim, while it is clear that he had 
some mental health problems prior to service, that there is an 
undercurrent of personality dysfunction, and that he experienced 
stressors in childhood which in all probability initially caused 
PTSD, nonetheless, the competent medical evidence is ample, 
persuasive, and credible that his PTSD was aggravated in, and as 
a result of, military service.  Moreover, there is solid expert 
opinion that even if he did have pre-existing personality 
problems, these too were aggravated by service.  

Recognizing the difficulty presented by the necessity of 
assigning a disability evaluation, the Board finds that 
reasonable doubt is raised in the Veteran's favor, warranting a 
grant of service connection for his psychiatric disability, to 
include PTSD, on the basis of aggravation.  It is unclear whether 
there is ongoing functional mental interaction with his 
schizoaffective problems, but his depression and anxiety appear 
to be associated, at least on a periodic basis, with the PTSD, 
and to either exacerbate it or be exacerbated thereby, and as a 
result they become part and parcel of the service-connected 
disability.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder is granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


